Citation Nr: 1806595	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-32 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), bipolar disorder, and psychotic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Yonelle Moore Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from April 1973 to April 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the case was subsequently transferred to the RO in Boston, Massachusetts.

In April 2015, the Veteran testified at video conference hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  In June 2017, the Board notified the Veteran that the Veterans Law Judge who held the hearing was no longer employed by the Board.  The Veteran was provided with an opportunity to have another hearing if so desired.  There was no response received within the required 30 day deadline, so the Board will proceed with adjudication.

The Board previously remanded this case in June 2015 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

Pursuant to the Board's June 2015 remand, the Veteran was provided a VA examination in June 2015.  The examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD, but he was noted to have a diagnosis of other unspecified psychotic disorder.  The examiner opined that the Veteran's psychotic disorder was less likely than not related to active service, as there was no evidence of treatment for such in the Veteran's service treatment records.  As this opinion clearly relies on the absence of treatment and does not appear to take into consideration the Veteran's lay statements concerning the onset of his disability, the Board finds that it is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Also of record is a September 2015 Disability Benefits Questionnaire (DBQ) completed by a VA psychologist, but noted to have been completed for treatment purposes and apparently not for compensation purposes, which notes that the Veteran has a current diagnosis of bipolar disorder and that his symptoms started within seven months of his separation from active service.  The examiner noted that he reviewed the Veterans VA medical records, but did not complete a review of the entire claims file.  

Notably, bipolar disorder is not considered to be a psychoses pursuant to current regulation.  See 38 C.F.R. § 3.384.  However, as the June 2015 VA examiner provided a diagnosis of other unspecified psychotic disorder, and did not provide an adequate opinion as to etiology, the Board finds that a new VA examination and opinion are necessary.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a new VA psychiatric examination in conjunction with his claim for an acquired psychiatric disability.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination, and he or she should indicate on the examination report that such a review was completed. 

Based on a review of the record and the findings from clinical evaluation, the examiner should:

(a) Identify the nature and etiology of the Veteran's current psychiatric diagnosis.  If the Veteran does not meet the diagnostic criteria for PTSD, please expressly state so and why such diagnosis is not warranted;

(b) If a diagnosis of PTSD is appropriate, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has PTSD that is based on an in-service stressor.   

In formulating the opinion, the examiner is asked to specifically address the Veteran's lay statements and report of symptoms manifesting within one year after discharge from service.

(c) For any other psychiatric disability diagnosed, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that his diagnosed psychiatric disorder is etiologically related to his period of service. 

(d) If a psychosis is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such disability was first manifest within one year of the Veteran's April 1974 separation from active service.

The examiner should provide a complete rationale for any opinion provided, and must address all relevant evidence.

3. Then, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

